Case 1:20-cv-01710-BAH Document 17-5 Filed 07/01/20 Page 1 of 8




Exhibit D
6/30/2020                                    Case 1:20-cv-01710-BAH      Document
                                                               Open Technology Fund Mail -17-5
                                                                                          Fwd: OTFFiled
                                                                                                   FY202007/01/20         Page
                                                                                                         Fin Plan - through Q3 2 of 8


()          OPEN
            TECHNOLOGY
            FUND
                                                                                                                                            Lauren Turner <lauren@opentech.fund>



  Fwd: OTF FY2020 Fin Plan - through Q3
  1 message

  Laura Cunningham <laura@opentech.fund>                                                                                                                  Tue, Jun 30, 2020 at 2:42 PM
  To: deepak@guptawessler.com, Lauren Turner <lauren@opentech.fund>



    ---------- Forwarded message ---------
    From: Virginia Boateng <vboateng@usagm.gov>
    Date: Wed, Apr 8, 2020 at 2:45 PM
    Subject: RE: OTF FY2020 Fin Plan - through Q3
    To: Libby Liu <libby@opentech.fund>
    Cc: Thomas Layou <TLayou@usagm.gov>, John Barkhamer <JBarkhamer@usagm.gov>, Patrick Taylor <taylorp@rfa.org>, Nat Kretchun <nat@opentech.fund>,
    Laura Cunningham <laura@opentech.fund>, Marcus Murchison <mmurchison@usagm.gov>



    Good afternoon Libby,



    Thank you for your request for funds.



    Based on your most recent SF-425 report for the period ending February 29,2020, OTF received $3,728,320 with total expenditures of $49,392.61, resulting in $3,678,927.39
    available as unobligated cash on hand.



    So USAGM can review your needs based on your email for new funding for the April – June, 2020 in the amount requested of $5,649,551, please provide the following
    information:



            · Detailed list of proposed OTF new hires and RFA previous employees rehires over the next 90 days. This information should include the
            following for each employee:
                   o Position and Title
                   o Ofﬁce Location
                   o Grade level
https://mail.google.com/mail/u/0?ik=5e9d7aa405&view=pt&search=all&permthid=thread-f%3A1670950464920008065%7Cmsg-f%3A1670950464920008065&simpl=msg-f%3A1670950464920008065&mb=1       1/7
6/30/2020                                    Case 1:20-cv-01710-BAH      Document
                                                               Open Technology Fund Mail -17-5
                                                                                          Fwd: OTFFiled
                                                                                                   FY202007/01/20         Page
                                                                                                         Fin Plan - through Q3 3 of 8
                   o Annual Salary
                   o Total Annual Salary and beneﬁts cost
                   o Anticipated Hire Date


            · As you also mentioned in your email, you will be awarding a number of new grants and/or contracts within the third and fourth quarters.
            Please refer to your grant agreement Article VI – Administration of the Grant, b.5.e. Please ensure that USAGM is notiﬁed ﬁve (5) days in
            advance of any new grants or contracts exceeding $350,000 and any new leases exceeding $200,000.
    If you have any questions, please let me know.



    Kind Regards,



    Virginia




    From: Libby Liu [mailto:libby@opentech.fund]
    Sent: Tuesday, April 7, 2020 2:00 PM
    To: Virginia Boateng <vboateng@usagm.gov>
    Cc: Thomas Layou <TLayou@usagm.gov>; John Barkhamer <JBarkhamer@usagm.gov>; Patrick Taylor <taylorp@rfa.org>; Nat Kretchun
    <nat@opentech.fund>; Laura Cunningham <laura@opentech.fund>; David Kligerman <dkligerman@usagm.gov>; Marcus Murchison
    <mmurchison@usagm.gov>
    Subject: Re: OTF FY2020 Fin Plan - through Q3


    Great!



    Thank you, Virginia

    Libby Liu

    CEO

    Open Technology Fund
https://mail.google.com/mail/u/0?ik=5e9d7aa405&view=pt&search=all&permthid=thread-f%3A1670950464920008065%7Cmsg-f%3A1670950464920008065&simpl=msg-f%3A1670950464920008065&mb=1   2/7
6/30/2020                                    Case 1:20-cv-01710-BAH      Document
                                                               Open Technology Fund Mail -17-5
                                                                                          Fwd: OTFFiled
                                                                                                   FY202007/01/20         Page
                                                                                                         Fin Plan - through Q3 4 of 8




            On Apr 7, 2020, at 12:32 PM, Virginia Boateng <vboateng@usagm.gov> wrote:



            Good afternoon Libby,


            Thanks for your inquiry. We are currently reviewing your requirements for the months of April – June. We will follow-up with
            questions and concerns as soon as possible.


            Have a nice day,
            Virginia




            Virginia C. Boateng
            Budget Analyst

            U.S. Agency for Global Media (USAGM)

            Ofﬁce of the Chief Financial Ofﬁcer

            Budget Division

            (202) 203-4644

            vboateng@usagm.gov




            From: Libby Liu [mailto:libby@opentech.fund]
            Sent: Tuesday, April 7, 2020 12:00 PM
            To: Marcus Murchison <mmurchison@usagm.gov>
https://mail.google.com/mail/u/0?ik=5e9d7aa405&view=pt&search=all&permthid=thread-f%3A1670950464920008065%7Cmsg-f%3A1670950464920008065&simpl=msg-f%3A1670950464920008065&mb=1   3/7
6/30/2020                                    Case 1:20-cv-01710-BAH      Document
                                                               Open Technology Fund Mail -17-5
                                                                                          Fwd: OTFFiled
                                                                                                   FY202007/01/20         Page
                                                                                                         Fin Plan - through Q3 5 of 8
            Cc: Virginia Boateng <vboateng@usagm.gov>; Thomas Layou <TLayou@usagm.gov>; John Barkhamer
            <JBarkhamer@usagm.gov>; Patrick Taylor <taylorp@rfa.org>; Nat Kretchun <nat@opentech.fund>; Laura Cunningham
            <laura@opentech.fund>; David Kligerman <dkligerman@usagm.gov>
            Subject: Re: OTF FY2020 Fin Plan - through Q3


            Hi all



            Just a follow up to check on status of our fin plan and grant amendment



            Let me know if we can help in any way to move this along



            Thank you & stay safe



            Libby

            Libby Liu

            CEO

            Open Technology Fund




                     On Apr 3, 2020, at 2:16 PM, Marcus Murchison <mmurchison@usagm.gov> wrote:



                     Thanks, I see the months are broken out as past practice. Kind Regards, Marcus


                     From: Libby Liu <libby@opentech.fund>
                     Sent: Friday, April 3, 2020 2:14 PM
                     To: Virginia Boateng <vboateng@usagm.gov>; Thomas Layou <TLayou@usagm.gov>; John Barkhamer
                     <JBarkhamer@usagm.gov>; Marcus Murchison <mmurchison@usagm.gov>
                     Cc: Patrick Taylor <taylorp@rfa.org>; Nat Kretchun <nat@opentech.fund>; Laura Cunningham <laura@opentech.fund>;

https://mail.google.com/mail/u/0?ik=5e9d7aa405&view=pt&search=all&permthid=thread-f%3A1670950464920008065%7Cmsg-f%3A1670950464920008065&simpl=msg-f%3A1670950464920008065&mb=1   4/7
6/30/2020                                    Case 1:20-cv-01710-BAH      Document
                                                               Open Technology Fund Mail -17-5
                                                                                          Fwd: OTFFiled
                                                                                                   FY202007/01/20         Page
                                                                                                         Fin Plan - through Q3 6 of 8
                   David Kligerman <dkligerman@usagm.gov>
                   Subject: Re: OTF FY2020 Fin Plan - through Q3


                   So sorry everyone



                   Apparently I attached the wrong document



                   hopefully this is the right one




                   Libby Liu

                   CEO

                   Open Technology Fund

                   Key id: B5E9C360



                   www.opentech.fund




                   On Fri, Apr 3, 2020 at 1:55 PM Libby Liu <libby@opentech.fund> wrote:

                      Hi Virginia, John, Thom & Marcus -


                      Thank you for sending this additional guidance regarding our fin plan. I’ve attached OTF’s FY2020 Q3 Financial Plan
                      here. (and thank you all for your patience in dealing with our efforts and questions)


                      As a reminder, per our agreement with CEO Grant Turner and CFO John Barkhamer, OTF is submitting quarterly
                      financial plans rather than monthly plans. John advised me during our last ICC call that he is working on amending the
                      OTF grant agreement to allow for this next drawdown request - which will be in the amount of $5,649,551.

https://mail.google.com/mail/u/0?ik=5e9d7aa405&view=pt&search=all&permthid=thread-f%3A1670950464920008065%7Cmsg-f%3A1670950464920008065&simpl=msg-f%3A1670950464920008065&mb=1   5/7
6/30/2020                                    Case 1:20-cv-01710-BAH      Document
                                                               Open Technology Fund Mail -17-5
                                                                                          Fwd: OTFFiled
                                                                                                   FY202007/01/20         Page
                                                                                                         Fin Plan - through Q3 7 of 8


                      In addition to the information captured in the attached plan, I also wanted to provide additional context regarding these
                      spreadsheets:


                               · The remainder of OTF’s staff will be transitioning from RFA to the new OTF corporation in the month of
                               April. This transition is reflected under Personnel Costs and explains the increase in projected salaries and
                               benefits starting in April.
                               ·  We are now hiring staff into the OTF Corporation and that is reflected under Personnel Costs as well (I’m
                               sure you’ll all be happy to know that our new CFO will start on April 20, 2020 so you’ll no longer have to deal
                               with me on these issues!)
                               ·   We have increased our projected contractual costs for the month of April by $2 million based on Thom’s
                               previous recommendation. As you know, last month RFA and OTF had requested to transfer $2 million of the
                               remaining unobligated FY19 Internet freedom funding to the OTF corporation for ongoing programmatic costs;
                               however, it was Thom’s recommendation that RFA not transfer funds to OTF until the auditor certification of all
                               remaining FY19 assets is completed prior to the financial migration. Instead, Thom recommended that OTF
                               request an additional $2 million in FY20 Internet freedom funds in our next financial plan to account for that
                               difference, which we have done.
                               · Since the OIF funds contained in the Q2 fin plan was a one-time only transaction, we left that table static
                               and just added a line to the summary fin plan at the top so that by year-end the totals will track to include the
                               OIF $600k.


                      As a final note, we will be drawing down the remainder of the FY2020 allocation at the start of Q4 when we are
                      anticipating several large contracts to be awarded. As the Internet Freedom work is appropriated as no-year funds, I
                      don’t anticipate an issue then.


                      Thank you again for all your help and patience -


                      If you have any questions or concerns, please let me know.


                      Best,
                      Libby




https://mail.google.com/mail/u/0?ik=5e9d7aa405&view=pt&search=all&permthid=thread-f%3A1670950464920008065%7Cmsg-f%3A1670950464920008065&simpl=msg-f%3A1670950464920008065&mb=1   6/7
6/30/2020                                    Case 1:20-cv-01710-BAH      Document
                                                               Open Technology Fund Mail -17-5
                                                                                          Fwd: OTFFiled
                                                                                                   FY202007/01/20         Page
                                                                                                         Fin Plan - through Q3 8 of 8
                      Libby Liu

                      CEO

                      Open Technology Fund

                      Key id: B5E9C360



                      www.opentech.fund




    --
    Laura Cunningham
    President
    Open Technology Fund
    Laura@OpenTech.Fund
    +1 202 352 6432



    ()           OPEN
                 TECHNOLOGY
                 FUND




https://mail.google.com/mail/u/0?ik=5e9d7aa405&view=pt&search=all&permthid=thread-f%3A1670950464920008065%7Cmsg-f%3A1670950464920008065&simpl=msg-f%3A1670950464920008065&mb=1   7/7
